Case 2:18-cr-00036-JRS-CMM Document 31 Filed 12/10/18 Page 1 of 2 PageID #: 78



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 TERRE HAUTE DIVISION


 UNITED STATES OF AMERICA,                        )
           Plaintiff,                             )
                                                  )
        vs.                                       )   CAUSE NO. 2:18-cr-0036-JRS-CMM
                                                  )
 KEENYA M. LEE,                                   )                        - 01
           Defendant.                             )


                    COURTROOM MINUTE FOR DECEMBER 7, 2018
                   HONORABLE TIM A. BAKER, MAGISTRATE JUDGE

        The parties appear for an initial appearance on the indictment filed on November 14,

 2018. Defendant appeared in person and by FCD counsel William Dazey. Government

 represented by AUSA James Warden. USPO represented by Kendra Hartle.

        Financial affidavit approved. Counsel appointed.

        Charges, rights and penalties were reviewed and explained.

        Parties were ordered to disclose evidence on or before December 21, 2018.

        Defendant waived formal arraignment and reading of the indictment.

        Government did not seek pretrial detention and defendant ordered released.

        Government moved for the defendant to submit to a urinalysis and the same granted.

        Counsel jointly moved for the release of the Pretrial Services Report. The Court granted

 the motion, subject to the terms set forth by separate Order.

        Defendant released on conditions of pretrial release pending further proceedings before

 the court.

              Date: 12/10/2018
                                                          _______________________________
                                                           Tim A. Baker
                                                           United States Magistrate Judge
                                                           Southern District of Indiana
Case 2:18-cr-00036-JRS-CMM Document 31 Filed 12/10/18 Page 2 of 2 PageID #: 79



 Distribution:

 all ECF-registered counsel of record via email generated by the court’s ECF system
